                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO
                           CIVIL ACTION NO. 4:19CV-P57-JHM

MICHAEL CURRY                                                                          PLAINTIFF

v.

JAILER WOLSEY et al.                                                               DEFENDANTS

                                  MEMORANDUM OPINION

       Plaintiff Michael Curry filed the instant pro se 42 U.S.C. § 1983 action proceeding in

forma pauperis. This matter is before the Court on initial review of the complaint pursuant to 28

U.S.C. § 1915A. For the reasons stated below, the Court will dismiss the action.

                                                 I.

       Plaintiff’s complaint arises from his incarceration at the Grayson County Detention

Center. He sues Grayson County Jailer Wolsey in his official capacity only. Plaintiff states that

on February 15, 2019, he was in the property room. He states, “I had these item[s] confiscated,

baby oil – toothbrush – boxer short’s – photo’s. Upon leaving Grayson County Jail, none of

these items were return to me, no property list was given to me. The property was allowed, then

taken away, violating my rights.”

                                                 II.

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).
        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                                  III.

        Plaintiff sues Defendant Wolsey in his official capacity only. “Official-capacity suits . . .

‘generally represent [] another way of pleading an action against an entity of which an officer is

an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell, 436 U.S. at 690

n.55). Suing employees in their official capacities is the equivalent of suing their employer.

Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008); Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994); Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. at 503. Therefore, the

Court construes Plaintiff’s official-capacity claim against Defendant Wolsey as brought against

his employer, Grayson County.




                                                   2
       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). To satisfy the second prong, a municipality cannot be held

responsible for a constitutional deprivation unless there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691;

Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to

the municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under § 1983.”

Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff alleges that his property was taken away in violation of his

rights. However, he does not allege that any action or inaction occurred as a result of a policy or

custom implemented or endorsed by Grayson County. Plaintiff alleges an isolated occurrence

affecting only him. See Fox v. Van Oosterum, 176 F.3d 342, 348 (6th Cir. 1999) (“No evidence

indicates that this was anything more than a one-time, isolated event for which the county is not

responsible.”). Accordingly, Plaintiff’s official-capacity claim against Defendant Wolsey must

be dismissed for failure to state a claim upon which relief may be granted.

       Even if Plaintiff had sued Defendant Wolsey in his individual capacity, however, the

claim would still be subject to dismissal. The allegations can be construed as a claim for



                                                  3
deprivation of Plaintiff’s property in violation of the Due Process Clause of the Fourteenth

Amendment. The Supreme Court has held that where adequate remedies are provided by state

law, the negligent or intentional loss of personal property does not state a claim cognizable under

the Due Process Clause. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451

U.S. 527 (1981), rev’d on other grounds, Daniels v. Williams, 474 U.S. (1986). In order to assert

a claim for deprivation of property without due process pursuant to § 1983, a plaintiff must

allege that the state post-deprivation procedures are inadequate to remedy the deprivation.

Parratt v. Taylor, 451 U.S. at 543-44. The law of this circuit is in accord. The Sixth Circuit held

that “[i]n § 1983 damage suits claiming the deprivation of a property interest without procedural

due process of law, the plaintiff must plead and prove that state remedies for redressing the

wrong are inadequate.” Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983). The Sixth

Circuit has found that Kentucky’s statutory remedy for such losses is adequate within the

meaning of Parratt. See Wagner v. Higgins, 754 F.2d 186, 191-92 (6th Cir. 1985). Accordingly,

had Plaintiff sued Defendant Wolsey in his individual capacity, the claim would be dismissed for

failure to state a claim upon which relief may be granted.

         The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion.

Date:    September 17, 2019




cc:     Plaintiff, pro se
        Defendant
4414.010




                                                 4
